DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In line 9 of claim 1  "and paddle handle assembly" should read "and a paddle handle assembly".  
In line 4 of claim 1, “includes a number of strike catches and a cavity” should be written clearly.
There is an amendment in the previous office action that was not shown by underlining or striking through. The case is “approximately” in claim 6 being replaced with “substantially”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, claim 2 recites “a latch hook portion” and “a latched position and an unlatched position” both of which are previously introduced in claim 1. Clarification is needed if these are the same elements discussed in claim 1 or not. The examiner is interpreting them as the same.
For the purposes of examination it is assumed that they are the same.
In regards to claims 3 and 7-8, claims 3 and 7-8 recites the limitation "the base plate" in page 2 line 1, 18, and 22.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination it is assumed to read “a base plate” in claim 3.
In regards to claims 3-4 and 8-9, they are rejected based on their dependent nature to the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Liebel et al. US 20100327612 A1 (hereinafter Liebel).
In regards to claim 1, Liebel teaches a slide latching system (fig 2a) for latching a sliding door panel to a door frame (See fig 2a), comprising: a jamb strike (27) is connected to the door frame, wherein the jamb strike includes a number of strike catches (where the hooks are engaged in para 35) 
In regards to claim 2, Liebel teaches the slide latching system of claim 1, the latch assembly having a latch housing (48), a rotary actuator (50), and the latch member, the rotary actuator defining a latch pivot axis, the latch member having a latch hook portion configured to engage the jamb strike (44), the latch member being drivably coupled to the rotary actuator such that the latch member and the rotary actuator pivot in unison (para 61), the latch hook portion being movable between a latched position and an unlatched position (para 35); and the handle set being drivably coupled to the rotary actuator of the latch assembly.  
In regards to claim 3, Liebel teaches the slide latching system of claim 2, the handle set comprising a base (126), a cam (226), and a handle (60, 156, and 162), the cam being rotatably mounted to the base to pivot about a cam axis, the cam axis being oriented to be substantially horizontal (fig 3), the cam including a barrel (224) having a driver end portion (234) and a cam arm having a driven end portion (230), the driver end portion being drivably engaged with the rotary actuator of the latch assembly (fig 3), the handle being rotatably mounted to the base plate to pivot about a handle axis (64), the handle axis being oriented to be substantially vertical (fig 3), the handle having a cam driver (198) 
In regards to claim 4, Liebel teaches the slide latching system of claim 3, the handle set including a biasing member that pivots the handle in a first rotary direction to position the handle in a home position (para 69), and wherein the user pulls the handle in the first rotary (since the handle rotates) direction to pivot the handle in a second rotary direction to an actuated position about the handle pivot axis, the second rotary direction being opposite to the first rotary direction (para 69).  
In regards to claim 7, Liebel teaches the slide latching system of claim 3 , wherein the base plate of the handle set includes an upper pivot arm (210 upper) and a lower pivot arm (210 lower), the handle being positioned between the upper pivot arm and the lower pivot arm (fig 4), and the handle being pivotably coupled to each of the upper pivot arm and the lower pivot arm (para 56).  
In regards to claim 8, Liebel teaches the slide latching system of claim 3, wherein the base plate has a cam mounting hole (132) configured to receive the barrel of the cam, the barrel extending through the cam mounting hole (fig 4) such that the driver end portion engages the rotary actuator of the latch assembly (fig 3).  
In regards to claim 9, Liebel teaches the slide latching system of claim 8, wherein the cam arm extends substantially orthogonally from the barrel (Fig 4, 230).  
In regards to claim 10, Liebel teaches the slide latching system of claim 1, wherein the jamb strike includes a body having an upper strike catch (for the upper hook in fig 3), a lower strike catch (for the lower hook in fig 3), and a cavity between the upper strike catch and the lower strike catch (See figs 1D and 2D), the cavity extending into the body and behind each of the upper strike catch and the lower strike catch (See fig 1D).  
Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Storr US 20130020813 A1 (hereinafter Storr)
In regards to claim 1, Storr teaches a slide latching system (fig 3) for latching a sliding door panel to a door frame (See fig 1), comprising: a jamb strike (14) is connected to the door frame, wherein the jamb strike includes a number of strike catches (32, 34) and a cavity (40); a latch assembly (left side fig 3) connected to the sliding door panel (See fig 3), the latch assembly having a latch member (22) having a latch hook portion (60b) configured to engage the jamb strike (See fig 3), the latch hook portion being movable between a latched position and an unlatched position (abstract); and paddle handle assembly (See fig 3) including a handle set (62) mounted to the sliding door panel (See fig 3), the handle set being drivably coupled to the latch assembly (para 14), the handle set configured to facilitate both of a moving of the latch hook portion of the latch assembly to the unlatched position (para 14) and a sliding of the sliding door panel in a continuous motion applied to the handle set by a user (the motion is still continuous since the user does not need to release their hand or stop their motion in order for the door to unlatch and open).
In regards to claim 10, Storr teaches the slide latching system of claim 1, wherein the jamb strike includes a body having an upper strike catch, a lower strike catch, and a cavity between the upper strike catch and the lower strike catch, the cavity extending into the body and behind each of the upper strike catch and the lower strike catch (See fig 2-3).
In regards to claim 11, Storr further teaches the slide latching system of claim 10, wherein the latch hook portion (60b) of the latch member of the latch assembly operably engages only the upper strike catch (fig 5), and when the upper strike catch experiences an amount wear that is no longer operable, then the jamb strike is inverted such that the lower strike catch becomes a new upper strike catch (inherent from the symmetry and replaceable nature of Storr).

Claim Rejections - 35 USC § 103
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liebel Alone.
In Regards to claim 5, Liebel teaches the slide latching system of claim 4, wherein the handle is oriented at an acute angle relative to a planar extent of the sliding door panel (fig 2D), and in another position, the handle is oriented to be 15substantially parallel to the planar extent of the sliding door panel (fig 1D). However Liebel does not teach the acute angle in the home position and the parallel orientation in the actuated position. Liebel teaches the reverse. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Liebel’s invention oriented at an acute angle in the home position and  parallel to the plane of the door in the actuated position since it has been held that choosing from a finite number of identified, predictable solutions (acute angle in home position or in actuated position) with a reasonable expectation of success (unlatching the door) supports a conclusion of obviousness. It would have been obvious to have Liebel’s invention oriented at an acute angle in the home position and parallel to the plane of the door in the actuated position in order to increase fluidity in the opening and closing of the door
In regards to claim 6, Liebel teaches the slide latching system of claim 5, wherein the acute angle is substantially 85 degrees (fig 2D). This is because approximately is indefinite and falls under the range deemed appropriate for examination purposes.
The handle disclosed by Liebel would function at almost any angle. It would have been obvious before the effective filing date of the claimed invention to have the acute angle be 85 degrees. It would have been obvious to have Liebel’s invention oriented at 85 degrees in the home position to increase fluidity in the opening and closing of the door and a more aesthetic resting position.
In regards to claim 13, Liebel teaches the slide latching system of claim 1, wherein the handle set is an exterior 15handle (40) set mounted to an exterior side of the sliding door panel, and further 
However, it would be obvious for the interior handle set to be a mirror image before the effective filing date. Liebel teaches the handle (40) can be interior or exterior. It would be obvious for them to exist at the same time, not one or the other as taught since the having the handle (40) to be both interior and exterior would not require any inventive process and wouldn’t require a substantial change to the mechanism.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liebel et al. in view of Roethel US 2538913 A (hereinafter Roethel). 
In regards to claim 12, Liebel teaches the slide latching system of claim 10.
However, Liebel does not teach wherein the jamb strike is made from nylon material.  
Roethel teaches that a nylon striker reduces noise and friction (Col 7 lines 53-58).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Liebel’s striker nylon in order to reduce noise and friction.
Response to Arguments
Regarding 112 rejections.
	Amendments cover most 112b rejections. However, some still stand and an amendment raised a new matter issue (See rejection above).
In regards to 102 rejections.
Examiner disagrees the amendments are not taught in the prior art (see new rejection above).

Still the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
In regards to 103 rejections.
The examiner believes the previous office action still teaches the application but has made a slightly different rejection to better present the state of the art.
Examiner disagrees the amendments are not taught in the prior art (see new rejection above).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675